Let me at the outset 
congratulate Mr. Kerim on his election as President of 
the General Assembly at its sixty-second session and 
assure him of the cooperation of the Dominica 
delegation throughout this session. I commend his 
predecessor, Sheikha Haya Rashed Al-Khalifa, for her 
leadership during the sixty-first session of the General 
Assembly. 
 I also wish to congratulate Secretary-General Ban 
Ki-moon on his election. I wish him a long and 
successful tenure, and hope that under his leadership 
the United Nations will give greater attention to the 
plight of the world’s small island developing States, 
which are among the most vulnerable to climate 
change, natural disasters and a rise in sea levels. 
 In the interdependent world which we live in 
today, the promotion of the fundamental values of 
peace, democracy, human rights and development 
depends on strong multilateral institutions. Dominica 
believes that it is only a strong United Nations, 
sensitive to the variable geometry of its own complex 
construction, that can serve as the foundation of our 
shared ambitions for effective multilateralism and a 
rules-based international order. 
 The experience of the past decade has taught us 
one important lesson: global challenges require global 
responses, and those challenges can receive the 
appropriate responses only through the framework of 
multilateral action. The United Nations is the 
undisputed centre for multilateralism, and we must all 
demonstrate unwavering commitment to vesting in the 
United Nations the authority and to offering it the 
space to undertake effective interventions in the 
interest of the preservation of human life, human 
rights, peace, justice, democracy and the rule of law. 
 More than ever, we need a United Nations which 
is not only guided by the principles that oversaw its 
creation, but capable of adapting to the growing 
challenges of today’s globalized world. We need an 
effective United Nations that will place the highest 
priority on development, while having the capacity to 
respond to the various crises that threaten international 
peace and security. 
 The work of the international community in 
poverty alleviation must be accelerated as the chasm 
between the rich and the poor continues to widen. In 
that connection, the importance of achieving the 
Millennium Development Goals (MDGs) by 2015 is 
critical. We must therefore rededicate ourselves to the 
implementation of the actions called for in the United 
Nations Decade for the Eradication of Poverty and in 
relevant resolutions of the General Assembly, including 
those related to the right to development, the 
alleviation of burdensome debt, and fair and equitable 
trading rules.  
 Climate change is the most pressing 
environmental problem humankind has ever faced. It 
seriously threatens human security and will undermine 
our ability to achieve the MDGs. Unless there is a 
global and collective response, this planet will become 
unlivable for most of us. 
 Small island developing States are most 
vulnerable to the effects of climate change, even 
though they contribute the least to emissions of 
greenhouse gases. Sea-level rise threatens the 
territorial existence of small island developing States, 
and low-lying islands in the Indian Ocean, the Pacific 
and the Caribbean may simply disappear in the next 30 
years or less as the melting of ice caps and mountain 
glaciers on all continents becomes the new reality of 
unchecked climate change. The disappearance of 
beaches and coastal tourism plants and the loss of 
coastal communication infrastructure would devastate 
the tourism economy of most island States. Other 
regions are also beginning to experience the effects of 
those climatic changes, with persistent conditions of 
drought followed by devastating flooding. 
 Rising sea temperature is causing death and the 
bleaching of coral reefs, which in turn are impacting 
negatively on fish stocks, the major protein source of 
island States. It is estimated that a one-degree increase 
in sea temperature over pre-industrial levels will lead 
to significant loss of tuna and dolphin stocks for a large 
number of island States. 
 Rising sea temperature also provides a fertile 
ground for the development of tropical storms and 
hurricanes, which affect the Caribbean region every 
year. Climate change is contributing to the frequency 
and severity of those storms. We are currently in the 
midst of the 2007 hurricane season and, over a two-
week period in the month of August, the Caribbean 
region suffered the onslaught of two category-5 
hurricanes, Dean and Felix. Those storms seriously 
affected Dominica, Guadeloupe, Martinique, Saint 
Lucia, Jamaica, Belize, Honduras, Nicaragua and 
Mexico. We are only half-way through this hurricane 
season, which is forecast to have seven category-5 
hurricanes. It may very well be that the worst is yet to 
come. 
 My own country, Dominica, was severely 
battered by Hurricane Dean, the third-worst hurricane 
to make landfall in the Caribbean since 1850. After 15 
hours of buffeting by winds of 110 miles per hour and 
continuous rainfall, our agricultural economy was 
destroyed, our infrastructure devastated by swollen 
rivers and numerous landslides, and our housing stock 
seriously affected. We appreciate greatly the solidarity 
of a number of countries, regional and extra-regional, 
and the generous support they provided in the 
immediate aftermath, but now comes the serious 
challenge of reconstruction, which is estimated to cost 
over a $100 million. 
The high-level event on climate change helped to 
underscore that doing nothing about climate change 
will have enormous negative implications for all 
countries, and more particularly for the least developed 
countries and small island developing States. The pace 
of climate change negotiations is disconcertingly slow 
because it is not adequately responsive to the urgency 
dictated by science. 
 We urge all the nations of the world to come to 
Bali in December prepared to advance the multilateral 
negotiations. A demonstration of collective political 
will and commitment to determined action will be 
critical if we are to reach agreement on a fair, effective, 
flexible and inclusive climate regime under the United 
Nations Framework Convention on Climate Change 
and its Kyoto Protocol. Developed countries and the 
more advanced developing countries must make a 
greater effort to do more and to be considerate of the 
emergency situation facing the small island States. 
 We continue to stress that the vulnerable situation 
of the small island developing States must be addressed 
through the vigorous implementation of the actions 
called for in the Mauritius Strategy for the Further 
Implementation of the Programme of Action for the 
Sustainable Development of Small Island Developing 
States. 
 We call for the full implementation of the 
mandates contained in the Millennium Declaration, in 
particular the commitments to development and 
poverty eradication, the protection of the common 
environment, and the realization of human rights, 
democracy and good governance. As a follow-up to the 
reform commitments emanating from the 2005 
Summit, we welcome the reports of the High-level 
Panel and of the Secretary-General on system-wide 
coherence, and we hope for the strengthened capacity 
of the United Nations in development, humanitarian 
assistance and the environment. 
 The adoption of the Global Counter-Terrorism 
Strategy by the General Assembly was an important 
achievement. It will be meaningless, however, if we do 
not address its full implementation. Small States like 
Dominica and the rest of the States members of the 
Organization of the Eastern Caribbean States must be 
assisted to meet the various obligations required by the 
implementation of the counter-terrorism conventions. 
 As a country with an indigenous Kalinago 
population, Dominica is proud to have played a role in 
the negotiation process that led to the recent adoption 
of the United Nations Declaration on the Rights of 
Indigenous People, and we call on those Member 
States that have not yet done so to embrace the 
Declaration. 
 Dominica applauds the African Union for its 
unwavering efforts towards the maintenance of peace 
and security on the African continent, and we are 
supportive of the long-term vision of an African peace 
and security architecture. In that context, Dominica 
welcomes the creation of the African Union-United 
Nations Hybrid Operation in Darfur, which we hope 
will contribute to the political resolution of the conflict 
there and bring to an end its tragic humanitarian 
consequences in the Sudan and the neighbouring 
States. 
 In our region, we welcome the continuing 
engagement of the United Nations and the 
Organization of American States in Haiti. We urge the 
United Nations to make the commitment to going 
beyond the current engagement through the United 
Nations Stabilization Mission in Haiti (MINUSTAH) to 
a longer-term engagement that will bring sustainable 
economic stability and development to Haiti. We 
appreciate the important role of Brazil and the other 
Member States that are participating in MINUSTAH, 
but we must be careful not to see those interventions as 
the emergency response of an international fire brigade 
quickly extinguishing political conflagrations and 
remaining only long enough to dampen the embers of 
renewed conflict. 
 Haiti’s problems stem from underdevelopment 
and extensive periods of dictatorship. It is in 
democracy and development, therefore, that the 
solutions for Haiti lie. A stable and prosperous Haiti 
will significantly strengthen the Caribbean Community 
and contribute meaningfully to the process of 
deepening regional integration and the attendant march 
towards the Caribbean single market and economy. 
 Recent violent upheavals in Myanmar are not 
encouraging for the hoped-for resolution of the long-
standing difficulties afflicting that country in its 
transition to democracy. We urge influential countries 
in South-East Asia that have friendly relations with the 
military regime in Rangoon to use their good offices in 
support of the United Nations effort to bring about a 
political solution and national reconciliation among all 
concerned parties. 
The continued presence of the Republic of 
France, the Kingdom of the Netherlands, the United 
Kingdom and the United States of America in the 
Caribbean should provide an opportunity for the 
strategic engagement of those metropoles, Canada and 
Spain with the independent Caribbean States to create 
in the Caribbean a zone of peace, security and 
prosperity, complementing the invaluable development 
assistance of the People’s Republic of China, the 
Republic of Cuba, the Bolivarian Republic of 
Venezuela, Japan and the European Union. 
 I wish to underscore the vital importance of a fair 
global trading system as the only way for small States 
to survive in this globalized world. We do not want to 
depend on fast-disappearing development assistance. 
We want to have the assurance that we will be able to 
trade the goods and services we produce on terms and 
conditions that will enable us to build our economies 
and to provide employment for our citizens. That is 
why we continue to call for the earliest possible 
conclusion of the Doha Development Round of the 
World Trade Organization (WTO). We urge the major 
trading nations to demonstrate a spirit of compromise 
and constructiveness, backed by a genuine will to 
commit to a balanced agreement that embraces the 
principle of special and differential treatment for small 
island developing States and places development at the 
centre of any final agreement. 
 Dominica has made important progress in its 
quest to adapt to the challenges of trade liberalization 
and its attendant preference erosion. Those changing 
terms of trade have progressively devastated our 
primary source of foreign exchange earnings   the 
export of bananas. That persistent assault on our 
banana exports to the European Union through 
unrelenting recourse to the WTO dispute settlement 
body has impacted negatively on our overall economy. 
As a result, we have had to undergo a structural 
adjustment programme and undertake stringent fiscal 
measures that have required sacrifices by the 
population as a whole in order to stabilize the 
deteriorating fiscal and economic position. We have 
turned the corner and returned to a period of sustained 
economic growth, and are moving steadily to the 
diversification of our economy. The impact of 
Hurricane Dean so soon afterwards will therefore be 
doubly devastating. 
 We are working towards a new energy regime 
that will significantly reduce our dependence on fossil 
fuels for our energy needs and slow the haemorrhaging 
of scarce foreign exchange earnings to meet the ever-
rising cost of petroleum products. We plan to increase 
our current 40-per cent renewable energy generation 
from hydropower through initiatives for geothermal 
energy development and further expansion of 
hydropower. We will need the continuing partnership 
of the development partners to remain on that path 
towards successful economic transformation. 
 May I call on the United Nations once more to 
rededicate itself to making development the highest 
priority of this body. Together, the developed countries 
and the developing countries must work in a 
cooperative manner to address the challenges of 
climate change and sustainable development. We can 
work together to defeat poverty and underdevelopment 
and to give hope and dignity to all peoples. To achieve 
that, we must implement the decisions that we take 
here in this General Assembly every year. The time for 
action is now. 
